Citation Nr: 1722821	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-11 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability (previously characterized as right ear hearing loss, status post mastoidectomy and chronic serous otitis media).

2.  Entitlement to a compensable initial rating for bilateral hand dorsum scars.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The April 2010 rating decision denied entitlement to service connection for left ear hearing loss and an increased rating for right ear hearing loss.  The Veteran timely appealed each claim and in an April 2012 rating decision, service connection was granted for left ear hearing loss and a 10 percent evaluation was assigned for bilateral hearing loss from the date of the claim.  An April 2012 statement of the case was issued for entitlement to an evaluation in excess of 10 percent for bilateral hearing loss and the Veteran perfected an appeal.  Because the April 2012 rating decision grant of an increased evaluation for bilateral hearing loss does not represent a grant of maximum benefits allowable under VA Schedule for Rating Disabilities, the Veteran's claim properly remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, at his October 2015 VA audiological examination, the Veteran stated he lost his previous job due to his hearing problems.  At his October 2015 VA ear condition examination the Veteran stated he was not hired by a new company, in part, because of his hearing loss.  The Board interprets these statements as an indication that the Veteran feels he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability at issue on appeal.  Accordingly, the Board finds that a claim for a TDIU has been raised as part and parcel to the increased rating claim.  Therefore, the issue of entitlement to a TDIU is before the Board on appeal and is properly included in the list of issues before the Board.  

This case was previously remanded by the Board in November 2014.  The case has been returned to the Board for review.

The issue of entitlement to a disability rating in excess of 10 percent for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 

FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's bilateral hand dorsum scars are unstable, with one or more scars that are both unstable and painful.






CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for bilateral hand dorsum scars have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Codes 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the issue of entitlement to a compensable initial rating for bilateral hand dorsum scars stems from notice of disagreement with the rating decision which granted service connection and assigned a noncompensable initial rating for the disability, effective from July 27, 2009, additional VCAA notice is not required.  38 C.F.R. § 3.159 (b)(3) (2016).   

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations relating to his bilateral hand dorsum scars in February 2010 and October 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2010 and October 2015 VA examiners performed the necessary testing, considered the Veterans reported symptomatology, addressed the functional effects of the Veteran's bilateral hand dorsum scars, and provided the medical information necessary to address the rating criteria in this case.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Analysis - Bilateral Hand Dorsum Scars

The Veteran seeks a compensable initial evaluation for bilateral hand dorsum scars.  As noted above, the RO awarded service connection for bilateral hand dorsum scars in the April 2010 rating decision on appeal and assigned a noncompensable initial evaluation, effective July 27, 2009, under the criteria for rating scars, 38 C.F.R. § 4.118, Diagnostic Code 7801, burn scars or scars due to other causes not of the head, face or neck, that are deep and nonlinear.

The criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  As the Veteran's scars were service-connected effective July 27, 2010, the old rating criteria do not apply.  The Veteran's scars are not on the head, face, or neck.  Therefore, Diagnostic Code 7800 is not appropriate to rate the Veteran's bilateral hand dorsum scars.  The Diagnostic Code that most accurately describes the Veteran's disability is Diagnostic Code 7804, which relates to unstable or painful scars.  38 C.F.R. § 4.118 (2016).

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 10 percent rating will be assigned.  A 20 percent rating is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent rating is warranted when there are three or four scars that are unstable or painful.  A 30 percent evaluation is assigned when there are five or more scars that are unstable or painful.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

VA received a letter from the Veteran dated May 2012.  In the letter, the Veteran described some of his symptoms related to his service-connected disabilities.  Relating to his bilateral hand dorsum scars the Veteran stated that each scar is very thin and cracks open at times.

The Veteran attended a video conference hearing with the undersigned VLJ in July 2014.  At the hearing, the Veteran stated that the skin around his bilateral hand dorsum scars cracks, peels, and pops open.  The Veteran also stated that he has open wounds on his hands.  Additionally, the Veteran stated the scar on his right hand is painful.   

The Veteran was provided a VA examination related to his bilateral hand dorsum scars in February 2010.  The examiner stated the Veteran's left hand scar was 3 cm linear with no underlying soft tissue damage and no abnormal texture or pigmentation.  Additionally, the Veteran stated his bilateral hand dorsum scars break down 4 to 6 times a year, for two weeks each.  The Veteran, as a lay person, is competent to report his experiences, such as the opening up of his scars.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The examiner noted that the Veteran stated his hand scars get tender and sore when it gets cold and the skin tears easily.    

The Veteran was provided a second VA examination in October 2015.  The examination report showed that the Veteran was diagnosed as having bilateral hand dorsum scars.  The Veteran reported the scars were not painful or unstable.  On physical examination the Veteran's right hand scar was superficial and non-linear and measured 7.0 cm in length and 1.0 cm in width.  The Veteran's left hand scar was superficial and non-linear and measured 7.5 cm by 1.0 cm.  Neither the right hand nor left hand scar was deep.  Therefore, during the examination, the Veteran presented with non-tender scars on the both hands measuring a total of 14.5 square cm, with no damage to the underlying soft tissue.  

Based on the foregoing evidence, the Board finds that the Veteran's bilateral hand dorsum scars warrant a higher initial disability rating evaluation under Diagnostic Code 7804.  At the February 2010 VA examination the Veteran stated he experienced skin breakdown over the scars 4 to 6 times per year.  Additionally, in a May 2012 letter and at his July 2014 hearing, the Veteran stated his bilateral hand dorsum scars break open.  Allowing the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's bilateral hand dorsum scars are unstable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board acknowledges that at the October 2015 VA examination the examiner noted the Veteran's bilateral hand dorsum scars were not painful or unstable.  However, in this case, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hand dorsum scars are unstable.  While the October 2015 VA examiner indicated the scars were not unstable, the Veteran reported he experienced unstable scars, which he is competent to do.  See, e.g., McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent to observe skin conditions such as boils, blotches, and rashes).  Accordingly, allowing the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's bilateral hand dorsum scars are unstable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the criteria for a compensable initial 10 percent rating are met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.118, DC 7804.     

A rating of 20 percent is available for three or four scars that are unstable or painful.  As the Veteran is only service-connected for unstable bilateral hand dorsum scars, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.118, DC 7804.  

As to the issue of pain, the February 2010 examiner noted that the Veteran's bilateral hand dorsum scars get tender and sore when it is cold.  Additionally, at the July 2014 hearing, the Veteran stated he is unable to grip with his dominate right hand due to pain.  As the record shows the Veteran's right hand scar is painful, 10 percent should be added to the 10 percent rating because one of the unstable scars is also painful.  See Note (2) to Diagnostic Code 7804.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 20 percent, but not higher, for unstable, painful bilateral hand dorsum scars is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.118, DC 7804; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered Diagnostic Code 7801.  However, Diagnostic Code 7801 is not for application in this case because the evidence does not show that the Veteran's scars damage the underlying tissue.  Rather, the October 2015 VA examiner noted the scars to be superficial.  As such, the Veteran's bilateral hand dorsum scars are not deep.  Additionally, Diagnostic Code 7802 is not for application as the Veteran's bilateral hand dorsum scars do not cover 929 square cm. or more.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for bilateral hand dorsum scars is granted.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided an examination as to his bilateral hearing loss in October 2015.  He has indicated that his hearing loss has significantly worsened since that time.  Additionally, the Veteran's representative has requested a new VA audiological examination in order to adequately evaluate the Veteran's bilateral hearing loss disability.  See February 2017 Appellant's Brief.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).   

Finally, concerning the issue of entitlement to a TDIU, the Veteran must be sent the proper notice letter and application for a TDIU.  Thereafter, the issue must be adjudicated by the AOJ.  See Rice, 22 Vet. App. at 457.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter with respect to the issue of entitlement to a TDIU.  Provide the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  A copy of this remand must be made available to and reviewed by the examiner.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be performed.

The examiner should specifically comment on how and to what extent the Veteran's bilateral hearing loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

3.  After the above development is competed, readjudicate the issues on appeal, to include whether the Veteran is entitled to a TDIU or a referral for a TDIU on an extra-schedular basis.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


